Title: To George Washington from Giuseppe Chiappe, 10 April 1791
From: Chiappe, Giuseppe
To: Washington, George



Excellence
Mogador [Morocco] 10 Avrîl 1791

Ja’i eû L’honneaur d’ecrire a V.E. voie de Londres & sous couverte du Consul General des Venerables Etats, Le 18me Janvier añè courent, informente V.E. de Tout ce que êtoit passè dans Le noveau Regnè de Sid Mulai Liezid jousque a cette Epoque, & comme je crois mon devoir de continuer Les de plus novelles passêes après je me fais L’honeaur de les humilier à V.E.
S.M.I, à dejá recûes avec beaucoup de distinction Trois ambassades; La primiere celle de Raguza, La 2de de Portogal & La 3me d’Englaterre qui est arrivè a Salè (ũ Se Trouve encore S.M.) Le 22me du passè Mars. Toutes Les Trois ils se sont faites hoñeaier mais en particulier Les deux de Portogal & Englaterre qu’ils ont portes des beaux riches presents, un accompagnement d’Officiers, Musiciens & soldats, outre L’avoir dispenchè une bonne parti d’Argent aux Ministres & Officiers de La Court; Ce que je previen avec respect a V.E. pour gouvernement, êtant que aujourdhuy Les Presents & Les despenches de La Court sont alterèes & differentes considerablement de les passèes.
On attend en peu de Temps Toutes Les autres Ambassades, & ceux que nous voions plus proches sont. De Françe, d’Ollande, de Venize & de Genes des quelles nous en avôns quellques Noveles. Je souaite que celle des Etats-Unis Tres respectables, puisse Les devençer pour prouver a S.M.I. l’empressément qu’ils Anime a Se procurer son amitiè & correspondence.
S.M. en peu de jour passerà sanz doute a la Court de Maroc selon Toutes Les dernieres Noveles de Salè & il faudra que je haitte me presenter comme Les de plus Charges des Nationts, & a mon retour J’aurai l’honneaur de faire part de Tout a V.E.
Le 1⟨3⟩ me Fevrier êst arrivè a cet Port venant de Londres avec des Merchandisses La Sloop Ameriquene Le Dolphin sous Capn William Sharpe, son Equipage de six persones & je me prend La Libertè de rapresenter a V.E. Les procedures du susdit

Capn pour qu’ils me Soient de justification dans L’activitè & Zele avec Le quelle je procure d’assister L’Illre Nation.
Le jour apree son arrivé il se me presenta en acte de Compliment avec son Racomendataire, je L’ai informè del encharge que j’avoit pour l’asistençe de la Nation, je lui ai offert La même & mes particulieres Services, & depuis se jour La je n’ai eû plus Le plaisir de Le voir, & il est parti pour Londres Le 15me mars Sanz prendere, ne Manifest, ne Patent de Santè, de mon office.
Mes hautes desires sont Toujour d’être utile aux respectables Etats, & de pouvoir demontrer a V.E. Le grand respect & consideration avec le quelle j’ai L’hoñeaur d’être Tres profondement De Votre Excellence Le Tres Humble & Tres Obbt Serviteu⟨r⟩

Giuseppe Chiappe

